Citation Nr: 1451604	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for neurologic disability of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955, with additional service in the Puerto Rico Army National Guard, to include a period of active duty for training for February 23, 1990 to March 10, 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board remanded this matter in June 2013 and June 2014.

The Veteran submitted an application for increased compensation based on unemployability in September 2014.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection is in effect for radiculopathy of the right and left upper extremities.






CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for neuropathy of the bilateral upper extremities is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Following the Board's June 2014 remand, in a July 2014 rating decision, the RO granted service connection for radiculopathy of the right and left upper extremities  and assigned 40 percent and 30 percent ratings under 38 C.F.R. § 4.124a (Schedule of Ratings-Neurological Conditions and Convulsive Disorders), pursuant to Diagnostic Code 8510, for his radiculopathy of the right and left upper extremities.  Thus, the Veteran's claim of entitlement to service connection for neuropathy of the bilateral upper extremities is moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  


ORDER

The claim of entitlement to service connection for neuropathy of the bilateral upper extremities is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


